Name: Regulation (EEC) No 771/74 of the Commission of 29 March 1974 laying down detailed rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  agri-foodstuffs;  international trade;  leather and textile industries
 Date Published: nan

 3 . 4 . 74 No L 92/ 13Official Journal of the European Communities REGULATION (EEC) No 771 /74 OF THE COMMISSION of 29 March 1974 laying down detailed rules for granting aid for flax and hemp Whereas, having regard to the existing arrangements in Member States , the said States should be required when granting aid for fibre flax in cases where no cultivation contract has been concluded to apply a system either of production certificates or of registered contracts ; whereas if such a system is to operate effec ­ tively the minimum account of information which must appear in such certificates should be specified ; Whereas uniform provision should be made for the payment of aid ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1308/70 (') of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp, as amended by the Act (2 ) concerning the Conditions of Accession and the Adjustments to the Treaties , and in particular Article 4 (5) thereof ; Whereas Council Regulation (EEC) No 619/71 (3 ) of 22 March 1971 , as amended by Regulation (EEC) No 2878 /73 (4 ), laid down general rules for granting aid for flax and hemp ; whereas the Commission is respon ­ sible for adopting detailed rules of application in this matter ; Whereas if the system of aid is to operate properly it is essential to be able to distinguish flax grown mainly for fibre from that grown mainly for seed ; whereas this object may be achieved by specifying the seeds from which these two types of flax may be grown ; Whereas, in order to prevent fraud , certain rules for the granting of aid should be laid down in detail ; Whereas Article 4 of Regulation (EEC) No 619 /71 requires Member States to make provision for adminis ­ trative supervision designed to ensure that the products for which aid has been requested qualify for such aid ; whereas , consequently, the declarations of areas sown and applications for aid to be submitted by growers must contain the minimum particulars neces ­ sary for the purposes of such supervision ; whereas, in order to simplify the operation of the system of aid, it should be provided that where the applicant is a grower who has concluded a cultivation contract for fibre flax his application for aid should be accompa ­ nied by a copy of that contract ; Whereas Article 5 of Regulation (EEC) No 619 /71 provides for spot checks of the declarations and aid applications mentioned above ; whereas in order to be effective such checks must be made on a sufficiently representative number of declarations and applica ­ tions ; With effect from the 1974/75 marketing year, the . granting of aid pursuant to Article 4 of Regulation (EEC) No 1308 /70 for flax and hemp grown in the Community shall be effected in accordance with the rules laid down in the following Articles . Article 2 For the purposes of Article 3 of Regulation (EEC) No 619 /71 : (a) ' flax grown mainly for fibre means flax grown from the varieties of seed specified in the Annex hereto ; (b) ' flax grown mainly for seed ' means flax grown from varieties of seed other than those specified in the said Annex . Article 3 Aid may be granted only in respect of areas : ( a ) which have been completely sown and harvested and on which normal cultivation work has been carried out ; and (b) in respect of which have a declaration of areas sown has been made in accordance with Article 4. (') OJ No L 146 , 4 . 7 . 1970 , p . 1 . (-) OJ No L 73 , 27 . 3 . 1972, p . 14 . (  ') OJ No L 72, 26 . 3 . 1971 , p . 2 . (  ») 0 | No L 297 , 25 . 10 . 1973 , p . 1 No L 92/ 14 Official Journal of the European Communities 3 . 4 . 74 Article 4 1 . Every grower of flax or hemp shall , on a date fixed hy the Member State concerned and in any event not later than 15 June in each year, submit a declaration of the areas sown by him . 2 . Such declaration shall contain at least the following particulars :  the surname, forename (s) and address of the person making the declaration ;  the species, and, for flax the variety, sown, or failing that, some indication of the main purpose for which it is sown ;  the area sown, in hectares and ares ;  the cadastral register number of the areas sown , or a reference recognized as equivalent by the agency responsible for checking the area . each hectare or part of a hectare in respect of which entitlement to aid has been recognized, a certificate representing half of the amount of the aid shall be issued to the grower. 2 . In cases where at the end of the marketing year : (a) no contract as referred to in Article 3 (2) of Regula ­ tion (EEC) No 619 /71 has been concluded, or the grower has himself processed the flax into straw or had it so processed on his behalf, the certificate shall be retained by the said grower ; (b) such a contract has been concluded , the certificate shall be transferred to the purchaser . On presentation of a properly completed certificate half of the aid shall be paid to the person concerned . This certificate must be submitted at latest on 31 December following the end of the marketing year concerned . 3 . Certificates shall contain at least the following particulars :  the surname, forename(s) and address of the grower ; Article 5  the area concerned ;  the amount of aid to be paid ; 1 . Applications for aid shall be submitted by growers of flax or hemp after harvesting, and in any event, not later than 31 October in each year. 2 . Every application for aid shall contain at least the following particulars :  the surname, forename(s) and address of the appli ­ cant ;  a declaration in hectares and ares of the areas harv ­ ested, and the cadastral register number of those areas, or a reference recognized as equivalent by the agency responsible for checking the areas ;  details of the place where the produce concerned is stored , or if it has been sold and delivered , the surname, forename(s) and address of the purchaser . 3 . Where the applicant is a grower as defined in Article 3a (b) of Regulation (EEC) No 619/71 the application for aid shall be accompanied by a copy of the cultivation contract referred to in that Article, except where such contract has been registered with the competent authority.  the surname, forename(s) and address of the recip ­ ient of the aid ;  the signatures of the grower and of the recipient of the aid ;  where the certificate is submitted by the grower, evidence that he satisfies either the condition laid down in subparagraph (a) of Article 3 (2) of Regula ­ tion (EEC) No 619/71 or that laid down in subpa ­ ragraph (b) of that Article . Article 9 Article 6 When a Member State applies a system of registered contracts as provided for in Article 7, then : (a) where a contract as referred to in Article 3 (2) of Regulation (EEC) No 619/71 has been concluded before the end of the marketing year, half of the aid shall be paid to the purchaser ; (b) where no such contract has been concluded by that date , or where it is proved that the grower himself processes the flax into straw or has it so processed on his behalf , the whole of the aid shall be paid to the grower. The checks provided for in Article 5 of Regulation (EEC) No 619/71 shall be carried out on a percentage of declarations and applications that is representative having regard to the geographical distribution of the areas concerned . Article 7 Article 10For the purpose of granting aid for flax as defined in Article 2 (a) in cases where the applicant is not a grower as defined in Article 3a (b) of Regulation (EEC) No 619/71 , the Member State concerned shall apply a system of production certificates or of registered contracts . Member States shall pay aid for flax and hemp by 1 March following the end of the marketing year concerned . Article 11 Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1 . When a Member State applies a system of production certificates as provided for in Article 7, for 3 . 4 . 74 Official Journal of the European Communities No L 92/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1974. For the Commission The President Francois-Xavier ORTOLI ANNEX List of varieties, of flax grown mainly for fibre Azur Linda Crista Natasja Emeraude Nynke Fibra Primo Hera Reina Hilda Tissandre Jade Wiera